Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-31-2009

USA v. Wreh Tiewloh
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-2144




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Wreh Tiewloh" (2009). 2009 Decisions. Paper 1635.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1635


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                     No. 08-2144
                                    ____________

                          UNITED STATES OF AMERICA

                                           v.

                                  WREH TIEWLOH,
                                                      Appellant

                                    ____________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                         (D.C. Crim. No. 2-07-cr-00249-1)
                     District Judge: Honorable James T. Giles

                                    ____________

                    Submitted Under Third Circuit L.A.R. 34.1(a)
                                  March 3, 2009
                 Before: BARRY, WEIS and ROTH, Circuit Judges.

                          Filed on March 31, 2009
                                   ____________

                                      OPINION


WEIS, Circuit Judge.

             On January 18, 2007, after being advised that despite a detainer against him

Saite Tiewloh had been released from a county jail, a U.S. Immigration and Customs

                                           1
Enforcement (“ICE”) agent secured an arrest warrant for Tiewloh based on immigration

law violations. The following day, ICE agents attempted to apprehend him at his

mother’s residence. As Agent Michael Pausic knocked on the front door, he observed,

through the front window of the residence, defendant Wreh Tiewloh, the brother of alien

Saite, sleeping on a couch. When Agent Pausic announced “police,” defendant woke up,

looked at the agents through the window, and proceeded to walk up a flight of stairs.

              Agent Pausic continued to knock on the front door. After a minute or two,

another man, Prince Zuah, opened the door. Agent Pausic informed Zuah that he was a

federal agent with an arrest warrant for an individual living at the residence. Zuah

replied, “okay,” and turned to the side, allowing the ICE agents to enter the house.

              As the ICE agents entered the house, defendant returned to the front room

and Agent Pausic informed him that ICE was executing an arrest warrant for an

individual living at the residence. Defendant replied by identifying himself and telling

Agent Pausic that ICE might be looking for his brother who, according to defendant, was

incarcerated. While Agent Pausic and defendant were conversing, other ICE agents

executed a security sweep of the residence. During the course of the sweep, firearms and

narcotics were observed in plain view. Philadelphia narcotics officers were then notified,

who obtained a search warrant and arrested defendant.

              At the time of the raid, Saite (the subject of the arrest warrant), was in state

custody, although not in the county jail where the immigration detainer had been lodged.



                                              2
He had been transferred from the original county jail to a different jail on September 1,

2006, and, in an apparent oversight, ICE officials were not notified. When Agent Pausic

followed up on the detainer on January 18, 2007, the original jail erroneously notified him

that Saite had likely been released to the street. Agent Pausic learned the inaccuracy of

that information on January 22, 2007 – three days after the defendant was arrested.

              Following the denial of his motion to suppress, Wreh was convicted in a

jury trial of one count of possession with intent to distribute five grams or more of

cocaine base, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B), and one count of

possession of a firearm in furtherance of drug trafficking, in violation of 18 U.S.C. §

924(c).

              Defendant has appealed, contending that the ICE agents had neither

probable cause nor sufficient reason to believe that his brother Saite was present at his

mother’s house at the time the arrest warrant was executed. Therefore, defendant argues

that the evidence seized from the home was the fruit of an unlawful entry and should have

been suppressed pursuant to Wong Sun v. United States, 371 U.S. 471, 484-85 (1963).

              The District Court held a hearing, reviewed the circumstances, and denied

the defendant’s motion to suppress. We agree with the District Court’s conclusion.

“[A]n arrest warrant founded on probable cause implicitly carries with it the limited

authority to enter a dwelling in which the suspect lives when there is reason to believe the

suspect is within.” Payton v. New York, 445 U.S. 573, 603 (1980). We have reviewed



                                              3
the record and, considering the totality of the circumstances within the knowledge of the

ICE agents here, see United States v. Veal, 453 F.3d 164, 167-68 (3d Cir. 2006) (we

“consider ‘the facts and circumstances within the knowledge of the law enforcement

agents, when viewed in the totality’” in determining whether the Payton standard is

satisfied (quoting United States v. Magluta, 44 F.3d 1530, 1535 (11th Cir. 1995))), we

find that there was reason to believe Saite Tiewloh was within his mother’s house when

the arrest warrant was executed.

             Accordingly, the judgment of the District Court will be affirmed.




                                            4